
	
		II
		110th CONGRESS
		2d Session
		H. R. 4828
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend the Palo Alto Battlefield National
		  Historic Site Act of 1991 to expand the boundaries of the historic site, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Palo Alto Battlefield National
			 Historical Park Boundary Expansion and Redesignation Act of
			 2008.
		2.Designation of
			 palo alto battlefield national historical park
			(a)In
			 generalThe Palo Alto Battlefield National Historic Site is
			 hereby designated the Palo Alto Battlefield National Historical
			 Park.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper or other record of the
			 United States to Palo Alto Battlefield National Historic Site is deemed to be a
			 reference to the Palo Alto Battlefield National Historical Park.
			(c)Conforming
			 amendmentsThe Palo Alto Battlefield National Historic Site Act
			 of 1991 (Public Law 102–304; 106 Stat. 256; 16 U.S.C. 461) is amended—
				(1)by striking
			 National Historic Site each place it appears and inserting
			 National Historical Park;
				(2)in the heading for
			 section 3, by striking national historic site and inserting
			 national historical
			 park; and
				(3)by striking
			 historic site each place it appears and inserting
			 historical park.
				3.Boundary
			 expansionSection 3(b) of the
			 Palo Alto Battlefield National Historic Site Act of 1991 (Public Law 102–304;
			 106 Stat. 256; 16 U.S.C. 461) is amended—
			(1)by redesignating
			 paragraph (2) as paragraph (3);
			(2)by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)The historical park also shall
				consist of approximately 34 acres as generally depicted on the map entitled
				Palo Alto Battlefield NHS Proposed Boundary Expansion, numbered
				469/80,012, and dated May 21, 2008. The map shall be on file and available for
				public inspection in the appropriate offices of the National Park
				Service.
					;
				and
			(3)in paragraph (3),
			 as so redesignated, by striking map referred to in paragraph (1)
			 and inserting maps referred to in paragraphs (1) and (2).
			
	
		
			Passed the House of
			 Representatives September 24, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
